Case 18-01124 Doc 13 Filed 02/21/19 Entered 02/21/19 14:06:36 Main Document Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT

                               EASTERN DISTRICT OF LOUISIANA

   IN RE:                                                :       CASE NO. 16-12486
                                                         :
   CRESCENT CITY SCAFFOLD, LLC                           :       SECTION “B”
                                                         :
          DEBTOR                                         :       CHAPTER 7

                      COMPROMISE ORDER FOR BEARY & OAKS, LLC

          On January 24, 2019 David V. Adler, Chapter 7 trustee of the captioned estate

   (“Trustee”), filed a Motion to Compromise (“Motion”) (P-54 in 16-12486 and P-7 in 18-1124).

   The Motion sought the Court’s authority to compromise a potential preference claim as set forth

   in the adversary proceeding styled as David v. Adler, Trustee v. Orrill & Beary, LLC a/k/a Beary

   & Oaks, LLC, Adv. Proc. No., 18-01124 (“Adversary Proceeding”).

          A hearing on the motion was scheduled for February 20, 2019 (“Hearing”). The deadline

   by which to object to the motion was set as February 13, 2019 (“Objection Deadline”). No

   objections were filed prior to the Objection Deadline.

          Appearing at the Hearing was:

          Fernand L. Laudumiey, IV, counsel for the Trustee.

          Jeffrey L. Oakes, counsel for the Debtor

          NOW THEREFORE, based upon the Court’s review of the pleadings, the argument of

   counsel, and the entire record in this case, and finding that proper notice was given to all parties-

   in-interest, that no objections were filed prior to the Hearing, and after evaluating the probability

   of success in pursuing litigation and other courses of action, the complexity and expense of

   potential litigation, the best interests of the creditors, and the arms’ length nature of the
Case 18-01124 Doc 13 Filed 02/21/19 Entered 02/21/19 14:06:36 Main Document Page 2 of 2



   negotiations engaged in by the parties, and the Court being convinced that the proposed

   compromise is fair and equitable and in the best interests of the estate and its creditors;

           IT IS ORDERED that the Motion is GRANTED.

           IT IS FURTHER ORDERED that Beary & Oaks, LLC. shall pay $8,268 to the Trustee

   within twenty (20) days of the entry of this Order approving compromise and the Trustee shall

   dismiss the Adversary Proceeding with prejudice once the compromise order becomes final.

           IT IS FURTHER ORDERED that the Trustee is authorized and empowered to take all

   necessary acts to carry out and implement the terms of the compromise.

           IT IS FURTHER ORDERED that this Court retains jurisdiction (i) to enforce and

   implement the terms and provisions of the Motion, the compromise, and any other documents

   executed in connection therewith, (ii) to compel delivery of the payments provided for in the

   Compromise, (iii) to resolve any disputes arising under or related to the Motion, and (iv) to

   interpret, implement and enforce the provisions of this Order.


           IT IS FURTHER ORDERED that movant shall serve this order on the required parties

   who will not receive notice through the ECF system pursuant to the FRBP and the LBR’s and

   file a certificate of service to that effect within three days.

           New Orleans, Louisiana, February 21, 2019.



                                                            Hon. Jerry A. Brown
                                                            U.S. Bankruptcy Judge




                                                      -2-
